Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 29, 2017

The Court of Appeals hereby passes the following order:

A18A0702. OLIVER WILLIAMS v. STATE.

      Following a jury trial, Oliver Williams was convicted of two counts of armed
robbery, two counts of kidnapping, five counts of aggravated assault, five counts of
false imprisonment, possession of a firearm during the commission of a crime, and
possession of marijuana. Williams filed a motion for a new trial, which the trial court
denied. On appeal, we reversed Willams’s kidnapping convictions and affirmed the
remaining convictions. See Williams v. State, 304 Ga. App. 787 (697 SE2d 911)
(2010). In 2017, Williams filed a motion to reduce/modify his conviction, arguing
that his armed robbery conviction was void. The trial court denied the motion, and
Williams filed a notice of appeal therefrom. We, however, lack jurisdiction.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. Frazier v. State, 302 Ga. App. 346, 348 (691 SE2d 247) (2010).
Once this statutory period expires, a trial court may modify only a void sentence. Id.
Moreover, a direct appeal does not lie from the denial of a motion to modify a
sentence filed outside the statutory time period unless the motion raises a colorable
claim that the sentence is, in fact, void. Id. And a sentence is void only if the court
imposes punishment that the law does not allow. Jones v. State, 278 Ga. 669, 670
(604 SE2d 483) (2004).” Motions to vacate a void sentence generally are limited to
claims that – even assuming the existence and validity of the conviction for which the
sentence was imposed – the law does not authorize that sentence, most typically
because it exceeds the most severe punishment for which the applicable penal statute
provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013).
    Here, Williams does not contend that his sentence exceeds the most severe
punishment allowed. Rather, although Williams captioned his motion as a challenge
to his sentence, he actually challenges his conviction for armed robbery and asserts
that his sentence should be changed accordingly. See Nazario v. State, 293 Ga. 480,
487 (2) (c) (746 SE2d 109) (2013). “[A] petition to vacate or modify a judgment of
conviction” which, in substance, is what Williams filed here, “is not an appropriate
remedy in a criminal case” and any appeal from an order denying such a motion must
be dismissed. Harper v. State, 286 Ga. 216, 218 (1)-(2) (686 SE2d 786) (2009); see
also Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010). Because Williams
is not permitted to collaterally attack his conviction in this manner, this appeal is
hereby DISMISSED.
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/29/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.